IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

ADOLPH WILLIAM DAVID HAYEK,

             Appellant,

 v.                                              Case No. 5D16-2847

FEDERAL NATIONAL MORTGAGE
ASSOCIATION,

             Appellee.

________________________________/

Opinion filed January 24, 2017

 Appeal from the Circuit Court
 for Marion County,
 Victor Musleh, Senior Judge.

 Adolph William David Hayek, Dunnellon,
 pro se.

 Gennifer Bridges, of Burr & Forman LLP,
 Orlando, and Jacqueline Simms-Petredis,
 of Burr & Forman LLP, Tampa, and William
 David Newman, Jr., of Choice Legal
 Group, P.A., Fort Lauderdale, for
 Appellee.


PER CURIAM.


      AFFIRMED. See Fla. R. App. P. 9.315(a).



EVANDER, WALLIS, and LAMBERT, J.J., concur.